  Case: 4:20-cv-01167-DDN Doc. #: 17 Filed: 02/15/21 Page: 1 of 3 PageID #: 51




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

SUE BERTHOLD,                                     )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        )       Case No. 4:20-CV-01167-DDN
                                                  )
THE STANDARD FIRE INSURANCE                       )
COMPANY,                                          )
                                                  )
                Defendant.                        )

                                    JOINT MOTION TO STAY

        Plaintiff Sue Berthold (“Plaintiff”) and defendant The Standard Fire Insurance Company

(“Defendant”), by and through their respective undersigned counsel, for their Joint Motion to Stay,

state as follows:

        1.      Plaintiff filed this action on August 27, 2020 (Doc. 1).

        2.      Defendant’s response to the complaint is due on or before February 15, 2021.

        3.      The legal arguments and issues in the instant action are similar to those made in the

case styled White Knight Diner, LLC v. Arbitration Forums, Inc., E.D. Mo. case number 4:17-cv-

02406-MTS (“White Knight Action”).

        4.      The parties in the White Knight Action are pursuing dispositive motions on some

or all of the legal issues raised in that case.

        5.      The parties believe that resolution of the legal issues in the White Knight Action

may assist the parties in resolving some of the issues in this case.

        6.      Therefore, in the interests of economy and efficiency, the parties jointly move the

Court for an order staying this action, and all deadlines in this action including defendant’s

deadline to respond to the complaint, for a period of six (6) months.

                                                      1
  Case: 4:20-cv-01167-DDN Doc. #: 17 Filed: 02/15/21 Page: 2 of 3 PageID #: 52




       7.      The relief requested herein will prejudice no party.

       WHEREFORE plaintiff Sue Berthold and defendant The Standard Fire Insurance

Company respectfully move the Court for an order consistent with the foregoing, and for such

further relief as this Court deems just and proper.



                                              Respectfully Submitted,

                                               /s/ Joseph A. Kronawitter
                                              Robert A. Horn               Mo Bar #28176MO
                                              Joseph A. Kronawitter        MO Bar #49280MO
                                              HORN AYLWARD & BANDY, LLC
                                              2600 Grand Blvd., Suite 1100
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 421-0700
                                              Facsimile: (816) 421-0899
                                              rhorn@hab-law.com
                                              jkronawitter@hab-law.com

                                              Attorneys for Defendant The Standard Fire
                                              Insurance Company




                                                /s/ Anthony R. Friedman
                                              John G. Simon, #35231
                                              Anthony G. Simon, #38745
                                              Benjamin R. Askew, #58933
                                              Anthony R. Friedman, #65531
                                              THE SIMON LAW FIRM, P.C.
                                              800 Market Street, Suite 1700
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 241-2929
                                              Facsimile: (314) 241-2929
                                              jsimon@simonlawpc.com
                                              asimon@simonlawpc.com
                                              baskew@simonlawpc.com
                                              afriedman@simonlawpc.com




                                                 2
  Case: 4:20-cv-01167-DDN Doc. #: 17 Filed: 02/15/21 Page: 3 of 3 PageID #: 53




                                               Michael D. Stokes
                                               Gonzalo A. Fernandez
                                               DEVEREAUX, STOKES, NOLAN, FERNANDEZ
                                                   & LEONARD
                                               133 S. 11th Street, Suite 350
                                               St. Louis, Missouri 63102
                                               Telephone: (314) 621-3743
                                               Facsimiles: (314) 621-5705
                                               lori@stltriallawyers.com
                                               gonz@stltriallawyers.com

                                               Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2021, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will automatically send a notice of electronic filing to all
person registered for ECF as of that date.

                                                      __/s/ Joseph A. Kronawitter__________




                                                  3
